      Case 2:19-cv-05685-DWL Document 39 Filed 04/27/20 Page 1 of 3



 1   Alexis E. Danneman (#030478)
     Sarah R. Gonski (# 032567)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8201
 4   Facsimile: 602.648.7000
     SGonski@perkinscoie.com
 5   ADanneman@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Marc E. Elias*
 7   John Devaney*
     Amanda R. Callais*
 8   K’Shaani O. Smith*
     Zachary J. Newkirk*
 9   Christina A. Ford*
     PERKINS COIE LLP
10   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
11   Telephone: 202.654.6200
     Facsimile: 202.654.6211
12   melias@perkinscoie.com
     jdevaney@perkinscoie.com
13   acallais@perkinscoie.com
     kshaanismith@perkinscoie.com
14   znewkirk@perkinscoie.com
     christinaford@perkinscoie.com
15
     *Admitted pro hac vice
16
     Attorneys for Plaintiffs
17
18
19                              UNITED STATES DISTRICT COURT

20                                  DISTRICT OF ARIZONA

21
     Voto Latino Foundation and Priorities USA,    No. 2:19-cv-05685-DWL
22
                          Plaintiffs,
23                                                 JOINT NOTICE AS TO
            v.                                     AVAILABLE DATES FOR
24                                                 HEARING
     Katie Hobbs, in her official capacity as
25   Arizona Secretary of State,
26                        Defendant.
27
28
       Case 2:19-cv-05685-DWL Document 39 Filed 04/27/20 Page 2 of 3



 1          Pursuant to this Court’s Order on March 13, 2020 (Doc. 29), the parties have met
 2   and conferred “to identify three dates on or after May 20, 2020 on which they are available
 3   for a full-day evidentiary and motion hearing.” All parties are available on May 21, 26, and
 4   27.
 5          Additionally, pursuant to the Court’s General Orders 20-15 and 20-17 regarding
 6   court operations under circumstances created by COVID-19, the parties are conferring to
 7   discuss whether an evidentiary hearing is necessary. The parties are also conferring as to
 8   whether a telephonic or video-conferenced oral argument or hearing would be feasible. The
 9   parties will update the court as any agreements are reached and are available for a telephonic
10   status conference with the Court to discuss any scheduling matters.
11          RESPECTFULLY SUBMITTED
12
            Dated: April 27, 2020
13
14
      s/     Alexis Danneman                        s/ Linley Wilson
15    Alexis E. Danneman (# 030478)                 Linley Wilson (#027040)
16    Sarah R. Gonski (# 032567)
      PERKINS COIE LLP                              Mark Brnovich
17    2901 North Central Avenue, Suite 2000         Attorney General
      Phoenix, Arizona 85012-2788                   Linley Wilson (#027040)
18
                                                    Kara M. Karlson (#029407)
19    Marc E. Elias*                                Dustin Romney (#034728)
      John Devaney*                                 Deputy Solicitor General
20    Amanda R. Callais*                            2005 North Central Avenue
21    K’Shaani O. Smith*                            Phoneix, AZ 85004-1592
      Zachary J. Newkirk*
22    Christina A. Ford*                            Mary R. O’Grady (#011434)
      PERKINS COIE LLP                              Emma J. Cone-Roddy (#034285)
23
      700 Thirteenth Street NW, Suite 600           OSBORN MALEDON, P.A.
24    Washington, D.C. 20005-3960                   2929 North Central Avenue, Suite 2100
                                                    Phoenix, AZ 85012-2793
25    *Admitted pro hac vice
26                                                  Counsel for Defendant
      Attorneys for Plaintiffs
27
28

                                                   -2-
        Case 2:19-cv-05685-DWL Document 39 Filed 04/27/20 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2            I hereby certify that on April 27, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                             s/         Indy Fitzgerald
 6
 7   148001695.1

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
